Citation Nr: 1612516	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  07-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1. Entitlement to service connection for prostate cancer, claimed as the result of exposure to ionizing radiation and tactical herbicides.

2. Entitlement to a disability rating in excess of 20 percent for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In June 2006, the RO denied service connection for prostate cancer, which the Veteran appealed.  In 1971, VA granted service connection for hemorrhoids and assigned a noncompensable (0 percent) disability rating.  The Veteran later requested an increased rating for hemorrhoids and, in June 2008, the RO issued a decision assigned a new rating of 20 percent, which the Veteran also appealed.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge.  The requested hearing was scheduled for July 21, 2014.  At the Veteran's request, the hearing was first postponed, and later cancelled.  Because he withdrew his request for a hearing, the Board may consider this case without the benefit of a hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, residuals of the Veteran's service-connected hemorrhoids have included persistent bleeding with fissures and stricture of the rectum with moderate reduction of lumen; great reduction of the lumen or extensive leakage is not shown...


CONCLUSION OF LAW

The criteria for a separate and additional 30 percent schedular rating, but no higher, for stricture of the anus or rectum associated with the Veteran's service-connected hemorrhoids have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.114, Diagnostic Codes 7333, 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  After receiving a request for an increased rating for his service-connected hemorrhoids, the AOJ sent the Veteran a letter providing the required notice in October 2007.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, during the appeal period, the RO arranged for examinations to determine the severity of the Veteran's hemorrhoids in November 2007, April 2008.  The Board has carefully reviewed both VA examination reports and finds that the examinations, along with the other evidence, are adequate for rating purposes.  The examination reports contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim for an increased rating for hemorrhoids, there is no additional evidence which needs to be obtained.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II. Rating Principles

Disability evaluations are determined by applying criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, however, the evidence warrants a uniform 30 percent schedular rating for stricture of the anus or rectum and a uniform 20 percent rating for hemorrhoids.

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for persistent bleeding with secondary anemia, or with fissures.

Medical records and VA examinations reflect a diagnosis of anal or rectal stricture.  Diagnostic Code 7333 authorizes the assignment of a 30 percent rating for stricture of the anus or rectum with moderate reduction of lumen or moderate constant leakage.  A 50 percent rating is permitted for great reduction of lumen, or extensive leakage.  A 100 percent rating is authorized when a claimant's rectal or anal stricture requires a colostomy.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
 

III. Analysis

The Veteran was diagnosed with hemorrhoids in service.  In the early 1970s, he underwent a surgical hemorrhoidectomy.  VA granted service connection for hemorrhoids in August 1971 and assigned a noncompensable rating.  In June 2007, the Veteran sent a letter to the RO, indicating that his condition had worsened.  To support his claim, he submitted a letter from a colon specialist dated May 2006.  The letter explained that the Veteran required surgery for excision of an anal fissure in February 2006.  The physician also indicated "a mild degree of anal stenosis, nothing that mechanically should be of consequence.  He has difficulty tolerating exam with even the small anoscope, but this is primarily because of his discomfort, not because of the mechanical stenosis per se."  

The May 2006 letter explains that current symptoms, including anal stenosis, are "largely consequent to the original operative hemorrhoidectomy with removal of tissue and subsequent fibrosis altering the mechanical properties of the anal canal.  Now, instead of having pliable distensible elastic tissue, he has fibrotic unyielding tissue which tends to split and tear in the act of defecation.  He does not have enough stenosis to result in any mechanical obstruction, and, consequently I would do nothing further operatively."  

The November 2007 VA examiner diagnosed hemorrhoids status post hemorrhoidectomy and internal anal sphincterotomy.  She further noted "residual anal stricture, scarring, rectal pain and bleeding with daily bowel movements."  

In April 2008, the Veteran visited a second VA examiner, who noted that, due to a "severely restricted anal sphincter" no digital examination was possible.  There were no external hemorrhoids.  The examiner's impression was hemorrhoids status post hemorrhoidectomy with "residual anal stricture, ribbon stools, rectal bleeding and pain with bowel movements."  The Board has also reviewed a February 2008 letter from an urologist in private practice, noting "a very tight rectal stricture, which prevented adequate digital examination."  

Although the most recent examination report is several years old, the record includes VA treatment records describing more recent symptoms.  VA treatment notes from July 2012 indicate recurrent anal bleeding, perianal scar tissue and chronic blood in stools.  Essentially the same symptoms were noted by the Veteran's primary care physician in August 2013.  

The currently assigned 20 percent rating for hemorrhoids is the maximum schedular rating authorized by Diagnostic Code 7336.  The record also includes medical evidence and lay testimony supporting the assignment of a higher 30 percent rating under Diagnostic Code 7333 ("rectum and anus, stricture of").   

The Veteran's representative has argued that he should receive a 50 percent rating under DC 7333 for great reduction of lumen or extensive leakage.  A lumen is the "cavity or channel within a tube or tubular organ"  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1077 (32d ed. 2012).   The RO declined to assign such a rating, relying on a February 2006 discharge summary after the Veteran's sphincterotomy surgery.  According to the discharge summary, the Veteran passed his first post-operative stool "without difficulty and his wound appears intact."

In December 2009, the Veteran told his primary care physician that, although a fissurectomy in 2005 and anal surgery in February 2006 "kind of fixed things", he needed to visit the bathroom three times before full evacuation, and his bowel movements were usually accompanied by localized bleeding.  The Board has also considered written statements from the Veteran, in which he strongly disagreed with the statement that he has normal bowel movements.  According to the Veteran, he has rectal bleeding and continual spotting during bowel movements.

Based on the Veteran's credible testimony and the medical evidence consistently indicating a stricture of the anus or rectum, the evidence supports the assignment of a 30 percent rating under DC 7333.  The Veteran's difficult bowel movements and the statements of his urologist and of the April 2008 VA examiner on the impossibility of a digital examination, support the conclusion that the lumen was has been moderately reduced.  
A higher 50 percent rating under DC 7333 requires "great reduction of the lumen or extensive leakage."  According to an August 2013 VA treatment note, the Veteran exercises complete self control over urination and defecation.  Thus, the evidence does not show the presence of extensive leakage.  The May 2006 letter from the Veteran's colon specialist is inconsistent with a finding that the lumen has been "greatly reduced" due to anal stricture.  Rather, the colon specialist described anal stenosis as "mild", and opined that the Veteran did "not have enough stenosis to result in any mechanical obstruction, and consequently, I would do nothing further operatively."  The physician acknowledged that the Veteran had difficulty tolerating an exam with a small anoscope, but opined that this difficulty was not primarily "because of mechanical stenosis per se."  The terms "stricture" and "stenosis" are synonyms.  See DORLAND'S, 1785, 1769.

According to VA primary care notes, the Veteran consulted his colon rectal specialist again in December 2009 and indicated that the specialist continued to believe that additional surgery would not help.  There is no evidence that a colostomy is required, which means that the Veteran is not eligible for a 100 percent under DC 7333.

For these reasons, the evidence supports the assignment of a 30 percent rating, but no higher, under DC 7333.  

The Board must now consider whether the newly assigned 30 percent rating under DC 7333 should replace the existing 20 percent rating under DC 7336 or whether in this case the law permits the assignment of simultaneous ratings of 30 and 20 percent, respectively, under both diagnostic codes.

38 C.F.R. § 4.14 prohibits "pyramiding" - or the assignment of multiple disability ratings for more than one service-connected disability when the symptoms of each disability duplicate or overlap with the symptoms of the other.  A claimant may not be compensated twice for the same symptomatology because "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

When, however, a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.

Under DC 7336, the Veteran's 20 percent rating for hemorrhoids provides compensation for bleeding and fissures.  Neither of these symptoms is mentioned in the criteria for a 30 percent rating for stricture of the anus or rectum under DC 7333.  Likewise, the criteria for the 20 percent rating under DC 7336 do not contemplate reduction of lumen.  Moreover, while VA regulations do prohibit the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, there is no prohibition to combining ratings under Diagnostic Codes 7333, and 7336.  See 38 C.F.R. § 4.114.  Thus, assigning a 30 percent rating under 7336 in addition to the previously assigned 20 percent rating under DC 7336 would not award compensation for duplicative or overlapping symptoms.  

III. Extraschedular Consideration

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's bloody stools, fissures, and moderate reduction of lumen are specifically contemplated by the schedular criteria for his assigned schedular ratings for stricture of the anus or rectum under DC 7333 and for hemorrhoids under DC 7336.  According to the VA examination reports and treatment records, the Veteran remains capable of swimming, walking with a normal gait, and independently performing activities of daily living.  There is no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has four other service-connected disabilities: visual loss of the left eye due to corneoretinitis (rated as 30 percent disabling), sinusitis (noncompensable) postoperative scar secondary to the removal of a cyst from the scalp (noncompensable), and hearing loss (noncompensable).  None of the treatment notes or examination reports suggest that the combined effect of the Veteran's hemorrhoids or anal stricture and any of these conditions create an exceptional situation rendering the usual schedular standards inadequate.  Nor have the Veteran's lay statements mentioned the combined effects of his hemorrhoids or anal stricture and other service-connected disabilities.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.


ORDER

Entitlement to a disability rating in excess of 20 percent for hemorrhoids under Diagnostic Code 7336 is denied.

Entitlement to a separate disability rating of 30 percent, but no higher, for stricture of the anus or rectum under Diagnostic Code 7333, is granted.


REMAND

The Veteran was diagnosed with adenocarcinoma of the prostate in May 2005.  He attributes this disease to exposure to tactical herbicides and ionizing radiation in service.  The Veteran submitted a written statement describing participation in "air sampling" missions.  Specifically, he describes flying aboard aircraft which collected samples of radioactive material in the atmosphere in the immediate aftermath of atomic weapons tests.  According to the Veteran, he also acted as a courier for radioactive samples, which were placed in lead containers, which the Veteran carried to a laboratory in Boston, Massachusetts.  

To assist the Veteran in obtaining potentially relevant evidence, the RO wrote the Air Force requesting verification of the Veteran's risk of radiation exposure.  In July 2012, the RO received a letter from the Air Force Technical Applications Center, which indicates that the Veteran "more than likely participated in a radiation-risk activity while on active duty with the 1009th Special Weapons Squadron and the 1155th Technical Operations Squadron."  The letter requested additional information from the RO.  The RO responded by sending the Air Force all available DD-214 Forms, the Veteran's most recent Airman Military Record, a list of units to which the Veteran was assigned, and his telephone number.  

In May 2013, VA received a letter from a senior health physicist on behalf of the Air Force.  According to the letter, the Air Force searched the occupational radiation exposure monitoring records of its Master Radiation Exposure Registry, but no data was found for the Veteran.  The letter further indicated that this registry contains data going back to 1947, but acknowledged cases "where early records, especially DD Form 1141 [Veteran's Record of Occupational Exposure to Ionizing Radiation], were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.

The physicist also wrote that an inquiry had been sent to the Air Force Technical Applications Center (AFTAC), which determined that "although [the Veteran] was involved in collection activities, they have no records indicating that he was exposed to radiative materials in sufficient quantities to result in a measureable radiation dose.  Therefore, AFTAC did not provide dose estimate to [the Veteran]."  Finally, the letter indicates that the Veteran worked around gas collection spheres between 1956 and 1960, but that, according to historical records, gas collection spheres contained only trace levels of radioactive material.

Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" - one that may be induced by ionizing radiation.  Prostate cancer is considered to be a "radiogenic disease." See 38 C.F.R. § 3.311(b)(2). 

The provisions of 38 C.F.R. § 3.311 provide instructions on the development of claims based on exposure to ionizing radiation.  This regulation requires that a radiation dose assessment be completed if a radiogenic disease first became manifest after service; the radiogenic disease was not manifest to a compensable degree within the presumptive periods specified in either 38 C.F.R. §§ 3.307 or 3.309; and the claimant contends that the disease is a result of ionizing radiation in service.  The record in this case meets all three requirements.  

Under the development procedures required by 38 C.F.R. § 3.311, VA must request any records concerning the Veteran's exposure to radiation.  "All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies."

Although the RO contacted the Air Force and attempted to verify the Veteran's radiation exposure, there is nothing in the record indicating that the information collected by the RO was forwarded to the Under Secretary for Health for preparation of a dose estimate.  To comply with the regulation, the claim for service connection for prostate cancer must remanded.

On remand, the RO should attempt to obtain additional records before requesting a dose estimate from the Under Secretary for Health.  The May 2013 physicist's letter acknowledges that relevant data may have been retained by the Veteran's local unit and not forwarded for inclusion in the Air Force's Master Radiation Exposure Registry.  The RO should therefore request information about radiation exposure from the specific units where the Veteran served.  

It is potentially significant that the Veteran's performance evaluation for the period of October 1957 to June 1958 mentions his participation in "such projects as Hardtack, Millrace and Crock Pot."  Operation "Hardtack I" was a series of atomic weapons tests which took place between April and October 1958.  See 38 C.F.R. § 3.309(d)(1)(iv)(O) (2015).  At the time of the performance evaluation, the Veteran was stationed with the 2852nd Air Base Wing at McClellan Air Force Base in California.  For this reason, the RO's post-remand efforts to obtain records should include a reasonable attempt to obtain radiation exposure information from this unit for the relevant time.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the National Personnel Records Center (NPRC) or other appropriate records depository the Veteran's DD-1141 (Record of Occupational Exposure to Ionizing Radiation) and any documents pertaining to his alleged exposure.  The RO should also request information about radiation exposure from the specific units to which the Veteran was assigned during his service in the Air Force.  The scope of this request should include any information about exposure to ionizing radiation while the Veteran served with the 2852nd Air Base Wing at McClellan Air Force Base in California between October 1 1957 and June 17, 1958.  All relevant requests and responses must be documented in the claims file.  If any records are unavailable the Veteran must be notified of the AOJ's inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Veteran and request that he identify the dates and units of assignment at the time of any other alleged exposure to ionizing radiation.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain records should be documented in the claims file.  The Veteran and his representative should be notified of unsuccessful efforts to obtain any records requested.

3. Forward the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained as a result of the development requested to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the necessary information.  

4. If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.111(c).  

5. Readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


